Exhibit 12.1 STATEMENT REGARDING COMPUTATION OF RATIOS SPEEDWAY MOTORSPORTS, INC. ACTUAL AND PRO FORMA RATIOS OF EARNINGS TO FIXED CHARGES Year Ended December 31: Actual Ratios of Earnings to Fixed Charges (in thousands) Income (loss) from continuing operations before income taxes $ Equity investee losses (earnings) — ) Fixed charges, excluding capitalized amounts: Interest expense, including amortization of financing costs Earnings as defined 62,997 ) Fixed charges: Interest expense, including amortization of financing costs Capitalized interest Fixed charges $ Ratio of Earnings to Fixed Charges 2.9x N/A(1) 2.5x 1.3x 2.3x Pro Forma Ratios of Earnings to Fixed Charges Year Ended December 31, (in thousands) Pro forma income from continuing operations before income taxes $ Equity investee losses (earnings) — Pro forma fixed charges, excluding capitalized amounts: Interest expense, including amortization of financing costs Pro forma earnings as defined Pro forma fixed charges: Interest expense, including amortization of financing costs Capitalized interest Pro forma interest expense, including amortization of financing costs $ Pro forma Ratio of Earnings to Fixed Charges 3.6x For the year ended December 31, 2013, fixed charges exceeded earnings by approximately $48.7 million, resulting in a ratio of less than one. Using an effective interest rate for the Private Notes of 2.1%. Includespre-tax charges of $89.0 million related to impairment of goodwill and other intangible assets and $18.5 million related to the loss on early debt redemption and refinancing. Includes pre-tax charges of $48.6 million related to impairment of goodwill and other intangible assets and $7.5 million related to the loss on early debt redemption and refinancing.
